I concur in the majority's analysis and disposition of appellant's second assignment of error. I further concur in the majority's disposition of appellant's first assignment of error. In so doing, I agree with the majority's conclusion the polygraph stipulation does not require the polygraph result or report be submitted to the trial court for review or verification. I write separately only to address appellant's claim the trial court's consideration of the polygraph result violated State v. Souel (1978), 53 Ohio St.2d 123. The Ohio Supreme Court in Souel set forth a number of requirements concerning the admissibility of a polygraph result as evidence in a criminal trial. Because the polygraph result at issue herein was not being admitted into evidence during a criminal trial, but rather considered as part of a plea agreement, Souel does not apply.